ORDER
PER CURIAM.
Everet Dale Cardwell (Cardwell) sought reinstatement of his driving privileges following a suspension by the Director of Revenue (Director) pursuant to section 302.505, RSMol994. The court ordered reinstatement of his driving privileges and Director appeals. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.